DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in email communication with Michael Varco on 07/26/2022
The application has been amended as follows: 

7. 	A magnetic memory device comprising: 
a substrate; 
an insulator on the substrate, the insulator including a ferromagnetic element; 
a magnetic body comprising a first magnetic body and a second magnetic body on the substrate, the first magnetic body and the second magnetic body connected to both ends of the insulator, respectively; 
a first transfer electrode adjacent to a connection surface of the first magnetic body and the insulator; 
a second transfer electrode adjacent to a connection surface of the second magnetic body and the insulator; 
a pinned layer; and 
an insulating layer, wherein
the pinned layer, the insulating layer, and the magnetic body constitutes a magnetic tunnel junction

8. The magnetic memory device of claim 7, wherein 
the magnetic body further comprises: 
a third magnetic body extending in a first direction perpendicular to a top surface of the substrate, the third magnetic body being on the first magnetic body,[[;]] 
a fourth magnetic body extending in the first direction, the fourth magnetic body being on the second magnetic body,[[;]] and 
a fifth magnetic body between the third magnetic body and the fourth magnetic body, 
wherein the first magnetic body, the second magnetic body and the fifth magnetic body extend in a second direction parallel to the top surface of the substrate, and the first magnetic body, the second magnetic body, the third magnetic body, the fourth magnetic body, and the fifth magnetic body are connected to each other.

10. 	The magnetic memory device of claim 8, wherein 

the pinned layer is on at least one of the first magnetic body, the second magnetic body, the third magnetic body, the fourth magnetic body, and the fifth magnetic body.

11. 	The magnetic memory device of claim 10, wherein 

the insulating layer is between the pinned layer and the at least one of the first magnetic body, the second magnetic body, the third magnetic body, the fourth magnetic body, and the fifth magnetic body.

13. 	The magnetic memory device of claim 7, wherein
the magnetic body further comprises: 
a third magnetic body extending in a first direction perpendicular to a top surface of the substrate, the third magnetic body on the first magnetic body,[[;]] and 
a fourth magnetic body extending in the first direction on the second magnetic body, 
wherein the first magnetic body and the second magnetic body extend in a second direction parallel to the top surface of the substrate, an easy axis of the first magnetic body and an easy axis of the second magnetic body are perpendicular to the second direction, and an easy axis of the third magnetic body and an easy access of the fourth magnetic body are parallel to the first direction.

14. 	The magnetic memory device of claim 1, further comprising: 
a pinned layer; and
an insulating layer, wherein
the pinned layer, the insulating layer, and the magnetic body constitutes a magnetic tunnel junction

15. 	The magnetic memory device of claim 14, wherein 

the insulating layer is between the magnetic body and the pinned layer, and the magnetic tunnel junction is configured to perform at least one of a read operation or a write operation.

16. 	The magnetic memory device of claim 7, wherein 

the magnetic tunnel junction is configured to perform at least one of a read operation or a write operation.


Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, Honda, discloses a magnetic memory device comprising: a magnetic body having magnetic anisotropy; and an insulator including a ferromagnetic element, the insulator arranged so the magnetic body is structurally connected to both ends of the insulator, the insulator and the magnetic body forming a ring shape, an easy axis of the magnetic body. The prior art of records, individually or in combination, do not disclose nor teach “an easy axis of the magnetic body having a direction parallel to an opening surface of the ring shape in a whole of the magnetic body” in combination with other limitations as recited in claim 1.
The prior art of record, Honda, discloses a magnetic memory device comprising: a magnetic body having magnetic anisotropy; an insulator including a ferromagnetic element, the insulator arranged so the magnetic body is structurally connected to both ends of the insulator, the magnetic body and the insulator forming a ring shape, an easy axis of the magnetic body. The prior art of record, Sato, teaches an insulating layer on the magnetic body; and a ferromagnetic layer on the insulating layer. The prior art of records, individually or in combination, do not disclose nor teach “an easy axis of the magnetic body having a direction parallel to an opening surface of the ring shape in a whole of the magnetic body” in combination with other limitations as recited in claim 3.
The prior art of record, Honda, discloses a magnetic memory device comprising: an insulator, the insulator including a ferromagnetic element; a magnetic body comprising a first magnetic body and a second magnetic body, the first magnetic body and the second magnetic body connected to both ends of the insulator, respectively; a first transfer electrode adjacent to a connection surface of the first magnetic body and the insulator; a second transfer electrode adjacent to a connection surface of the second magnetic body and the insulator. The prior art of record, Parkin, teaches a substrate; an insulator on the substrate; a first magnetic body and a second magnetic body on the substrate. The prior art of record, JP2017168514A (cited in IDS filed on 05/26/2022), teaches a magnetic tunnel junction on a magnetic body (see FIGS. 16-18 and related text). The prior art of records, individually or in combination, do not disclose nor teach “a pinned layer; and an insulating layer, wherein the pinned layer, the insulating layer, and the magnetic body constitutes a magnetic tunnel junction” in combination with other limitations as recited in claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811